Exhibit 10.3

 

DDGS MARKETING CONTRACT TERMINATION

 

THIS DDGS MARKETING CONTRACT TERMINATION (the “DDGS Marketing Contract
Termination”) is made and entered into this 4th day of November, 2005 by and
between Broin Enterprises, Inc., a South Dakota corporation, doing business as
Dakota Commodities (“Dakota Commodities”), and Dakota Ethanol, L.L.C., a South
Dakota limited liability company (“Dakota Ethanol”).

 

RECITALS:

 

WHEREAS, Dakota Commodities and Dakota Ethanol are parties to a certain DDGS
Marketing Contract, dated as of June 7, 2001 (the “DDGS Marketing Contract”),
relating to Dakota Commodities’ marketing of dry distiller’s grain with
solubles, modified wet distiller’s grain, wet distiller’s grain and solubles
(syrup) (hereinafter collectively referred to as “DDGS”) produced by Dakota
Ethanol at its facility located in Lake County, South Dakota, (the “Plant”);

 

WHEREAS, pursuant to the DDGS Marketing Contract, Dakota Commodities agreed to
market all DDGS produced at the Plant, and Dakota Ethanol agreed to pay Dakota
Commodities a Marketing Fee in the amount of three percent (3%) of gross monthly
DDGS sales, with a minimum annual marketing fee of Two Hundred Thousand Dollars
($200,000.00) per year;

 

WHEREAS, Dakota Commodities’ duties under the DDGS Marketing Contract commenced
upon the start of production of ethanol at the Plant and under the terms of the
DDGS Marketing Contract expires on September 1, 2006, a date five (5) years from
the start of production of DDGS; and

 

WHEREAS, each of the parties desires to terminate the DDGS Marketing Contract
under the terms and conditions stated herein.

 

NOW THEREFORE, in consideration of the mutual representations, warranties and
covenants contained herein and of other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the parties agree as follows:

 

1.             Termination of DDGS Marketing Contract.  Effective as of the
close of business on November 30, 2005 (the “Termination Date”), the DDGS
Marketing Contract shall be terminated in accordance with the provisions of this
DDGS Marketing Contract Termination.

 

A.           Notwithstanding the foregoing, Dakota Ethanol shall be permitted to
continue to access AgMotion through December 5, 2005 in order to obtain shipment
and related information with respect to DDGS products shipped prior to the
Termination Date.  On December 6, 2005, Dakota Commodities shall disable Dakota
Ethanol’s access to AgMotion.

 

B.            From and after the Termination Date, Dakota Ethanol shall assume
all responsibilities arising from the services previously undertaken by DDGS
under the

 

--------------------------------------------------------------------------------


 

DDGS Marketing Contract and under the outstanding contracts listed on Exhibit A
attached hereto and incorporated herein by this reference.  Without limiting the
foregoing, Dakota Ethanol shall be responsible for completing any outstanding
futures, options, hedges or other contracts outstanding as of the Termination
Date as set forth on Exhibit A hereto, which Dakota Commodities represents and
warrants is a complete list of all such contracts; provided that Dakota
Commodities shall not enter into any futures, options, hedges or other contracts
on behalf of Dakota Ethanol after the date hereof without the express written
consent of Dakota Ethanol.  Dakota Ethanol shall further be responsible for
transferring any existing risk management, hedging or other accounts established
by Dakota Commodities for the benefit of Dakota Ethanol to similar accounts
established by Dakota Ethanol at the sole cost and expense of Dakota Ethanol.

 

C.            Dakota Commodities shall be obligated to make reasonable efforts
to collect accounts receivable outstanding as of the Termination Date and to
remit to Dakota Ethanol payments received therefrom, less any amounts owed to
Dakota Commodities.   The list of outstanding accounts receivable as of the date
of this DDGS Marketing Contract Termination is attached hereto as Exhibit B, and
on December 1, 2005, Dakota Commodities shall provide an updated list of
accounts receivable outstanding as of the Termination Date.  If the accounts
receivable are not collected after reasonable attempts to do so, Dakota
Commodities shall assign such accounts receivable to Dakota Ethanol and Dakota
Commodities’ obligations with respect to the collection of such accounts shall
be terminated.

 

D.             In connection with the termination of the DDGS Marketing
Contract, all leases or other rights of Dakota Ethanol to use any trucks or rail
cars of Dakota Commodities shall cease on the Termination Date, and any
agreements, leases, memorandums of understanding or other letter agreements
between the parties with respect thereto shall automatically terminate and any
prior notice provisions therein are hereby mutually waived by the parties
hereto.

 

E.             Any and all outstanding invoices, billing statements, and other
amounts due and owing to Dakota Ethanol pursuant to the DDGS Marketing Contract
shall be paid in full by Dakota Commodities as of the Termination Date, except
for the accounts receivable outstanding as of such date but not yet collected.

 

2.             Payments to Dakota Commodities.

 

A.            Dakota Ethanol shall pay Dakota Commodities the sum of Two Hundred
Fourteen Thousand Five Hundred Thirty-Nine Dollars ($214,539.00) on or before
November 30, 2005.   Dakota Commodities agrees that the amounts payable to
Dakota Commodities hereunder represent fair and sufficient consideration for
termination of the DDGS Marketing Contract as provided herein.

 

B.             Notwithstanding anything to the contrary contained herein,
subsequent to the Termination Date, Dakota Commodities may receive payment on
sales of DDGS made prior to the Termination Date.  Upon receipt of such funds,
Dakota Commodities

 

2

--------------------------------------------------------------------------------


 

shall calculate the amounts payable to Dakota Ethanol consistent with the terms
of the DDGS Marketing Contract and related purchase and sale agreements, and
shall promptly remit the amounts payable to Dakota Ethanol in accordance with
current practices existing among the parties.

 

C.            Dakota Ethanol agrees that it shall not enter into any financing
agreements, covenants, or restrictions or other agreements or covenants that
would prohibit or restrict Dakota Ethanol from paying the amounts in Section
2(A) above to Dakota Commodities by the required deadline.

 

D.           Dakota Ethanol shall be responsible for payment of all taxes and
charges now or hereafter imposed (whether by federal, state, municipal or other
public authority), by reason of the DDGS Marketing Contract or Dakota Ethanol’s
performance of its obligations thereunder, including, but not limited to sales
or use taxes, but excluding any income tax imposed upon the net profits of
Dakota Commodities.

 

3.            Mutual Release and Indemnification.   Solely with respect to the
DDGS Marketing Contract, the parties hereby agree as follows:

 

A.            Dakota Ethanol hereby releases Dakota Commodities and agrees to
indemnify and hold Dakota Commodities and its offices, directors, employees and
agents harmless from any and all claims, right to contribution or indemnity,
suits, damages, injuries, demands, causes of action, obligations, agreements,
debts and liabilities whatsoever, both at law and in equity, that Dakota Ethanol
may have against Dakota Commodities, except for any claims for breach of this
DDGS Marketing Contract Termination.

 

B.            Dakota Commodities hereby releases Dakota Ethanol and agrees to
indemnify and hold Dakota Ethanol and its officers, directors, employees and
agents harmless from any and all claims, right to contribution or indemnity,
suits, damages, injuries, demands, causes of action, obligations, agreements,
debt, and liabilities whatsoever, both at law and in equity, that Dakota
Commodities may have against Dakota Ethanol, except for any claims for breach of
this DDGS Marketing Contract Termination.

 

4.            Further Assurances.  Each of the parties hereto agrees to use its
best efforts to take, or cause to be taken, all appropriate action, and to do,
or cause to be done, all things necessary, proper or advisable under applicable
laws, statutes, ordinances, codes, rules, and regulations to consummate and make
effective the transactions contemplated by this DDGS Marketing Contract
Termination in the most expeditious manner practicable, including but not
limited to, the execution and delivery of all additional or ancillary documents
or agreements which are reasonably necessary to consummate the transactions
contemplated herein and therein.

 

5.            Equipment and Property.  Dakota Commodities represents that the
property listed on Exhibit C, which is incorporated herein by this reference,
was purchased with Dakota Commodities’ own funds, and based upon such
representation, Dakota Ethanol agrees that all such property listed on Exhibit C
shall remain the sole property of Dakota Commodities and shall be removed from
the Plant by Dakota Commodities or its designated representative within

 

3

--------------------------------------------------------------------------------


 

thirty (30) days following the Termination Date.

 

6.            Drafting Presumption.  The parties acknowledge and agree that they
have participated equally in the drafting and preparation of this DDGS Marketing
Contract Termination, and that in the event of a dispute having its origins in
or relating to the provisions of this DDGS Marketing Contract Termination, or
any document, instrument or ancillary agreement delivered pursuant to this DDGS
Marketing Contract Termination, no presumption shall arise in favor of or
against either party by virtue of their having participated in the drafting of
this DDGS Marketing Contract Termination.

 

7.            Benefit.  This DDGS Marketing Contract Termination shall bind the
parties hereto and shall inure to and be binding upon their respective
successors and permitted assigns.

 

8.            Entire Agreement: Waiver.  This DDGS Marketing Contract
Termination and any exhibits or schedules attached hereto or incorporated herein
and any agreements referenced herein contain the entire agreement of the parties
as to the subject matter contained herein.  The terms, conditions, and
provisions contain in this DDGS Marketing Contract Termination supercede any
contradicting terms, conditions, and provisions contained in the DDGS Marketing
Contract.

 

9.            Severability.  The parties agree that if any part, term,
paragraph, or provision of this DDGS Marketing Contract Termination is in any
manner held to be invalid, illegal, void, or in any manner unenforceable, or to
be in conflict with any law of the State of South Dakota, then the validity of
the remaining portions or provisions of this DDGS Marketing Contract Termination
shall not be affected, and such part, term, paragraph or provision shall be
construed and enforced in a manner designed to effectuate the intent expressed
in this DDGS Marketing Contract Termination to the maximum extent permitted by
law.

 

10.          Assignment.  Except as otherwise provided in this DDGS Marketing
Contract Termination, this DDGS Marketing Contract Termination is made for the
personal and individual benefit of the parties hereto, and no party may assign
this DDGS Marketing Contract Termination, or any part thereof, or delegate any
duty or obligation imposed by this DDGS Marketing Contract Termination without
the express written consent of the opposite party or parties hereto.

 

11.          Captions.  The captions and titles utilized in this DDGS Marketing
Contract Termination are for convenience of reference only, and shall not be
deemed to define or limit any of the terms, conditions, or provisions of this
DDGS Marketing Contract Termination.

 

12.          Governing Law; Forum.  This DDGS Marketing Contract Termination and
all obligations created hereunder or required to be created hereby shall be
governed by and construed and enforced in accordance with the laws of the State
of South Dakota, and the parties hereby consent and agree that the Circuit Court
situated in Lake or Minnehaha Counties, South Dakota, shall be the exclusive
jurisdiction and venue of any disputes related to this DDGS Marketing Contract
Termination.

 

4

--------------------------------------------------------------------------------


 

13.          Notices.  All notices required to be given by this DDGS Marketing
Contract Termination shall be made in writing either by (i) personal delivery to
the party requiring notice and securing a written receipt; or (ii) mailing
notice in the United States mail to the address of the party requiring notice
which is set forth below, by certified mail, return receipt requested.  The
effective date of the notice shall be the date of the written receipt or the
date of the return receipt, as applicable.  The refusal of a party to accept a
certified mail letter shall be treated as the delivery of the letter on the date
of refusal.

 

If to Dakota Ethanol:

 

Dakota Ethanol, LLC

PO Box 100

Wentworth, SD 57075

Telephone:  (605) 483-2676

Facsimile:   (605) 483-2681

 

With a copy to (which shall not constitute notice):

 

Douglas J. Hajek

Davenport, Evans, Hurwitz & Smith, LLP

P.O. Box 1030

Sioux Falls, SD 57101-1030

Telephone:  (605) 336-2880

Facsimile:   (605) 335-3639

 

If to Dakota Commodities:

 

Broin Enterprises, Inc.

2209 East 57th Street

Sioux Falls, SD 57108

Telephone:  (605) 965-2201

Facsimile:   (605) 965-2203

 

With a copy to (which shall not constitute notice):

 

Gregg S. Greenfield

Boyce, Greenfield, Pashby & Welk, L.L.P.

P.O. Box 5015

Sioux Falls, SD 57117-5015

Telephone:  (605) 336-2424

Facsimile:   (605) 334-0618

 

or to such other address as the parties may specify in writing by sending notice
thereof to the opposite party.

 

14.          Counterparts.  This DDGS Marketing Contract Termination may be
executed

 

5

--------------------------------------------------------------------------------


 

simultaneously in two or more counterparts, each of when duly executed and
delivered shall be deemed an original and all of which shall constitute one and
the same instrument.  This DDGS Marketing Contract Termination may be executed
and delivered by facsimile, which facsimile signature pages shall be deemed
originals.

 

15.          Exercise of Rights and Remedies.  Except as otherwise provided
herein, no delay of or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default by any other party
under this DDGS Marketing Contract Termination shall impair any such right,
power or remedy, nor shall it be construed as a waiver or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default occurring before or after that waiver.

 

16.          Time of the Essence.  Time is of the essence with respect to this
DDGS Marketing Contract Termination.

 

17.          Remedies Cumulative.  No right, remedy or election given by any
term of this DDGS Marketing Contract Termination shall be deemed exclusive but
each shall be cumulative with all other rights, remedies and elections available
at law or in equity.

 

IN WITNESS WHEREOF, the parties hereto have executed this DDGS Marketing
Contract Termination as of the date first written above for the purposes herein
contained.

 

 

 

DAKOTA ETHANOL, LLC

 

 

 

 

 

 

By:

    /s/ Brian Woldt

 

Its Chairman, Board of Managers

 

 

 

 

 

 

 

BROIN ENTERPRISES, INC. doing business as
DAKOTA COMMODITIES

 

 

 

 

 

 

 

By:

    /s/ Jim Hansen

 

  Jim Hansen, Its COO

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTSTANDING CONTRACTS

 

 

October, 2005

 

DDGS 2850 ton @ $66.00

Modified 1150 ton @ $38.00

Syrup 200 ton @ $10.00

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ACCOUNTS RECEIVABLE

 

8

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PROPERTY TO BE RETAINED TO DAKOTA COMMODITIES

 

•              Ag Motion Training Manual

 

•              Nutrient and product brochures

 

9

--------------------------------------------------------------------------------